Citation Nr: 9909185	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for conjunctivitis.

2.  Entitlement to service connection for a disability 
manifested by chronic pain in the left heel.

3.  Entitlement to service connection for tinnitus, claimed 
as the residual of head injuries and acoustic trauma.

4.  Entitlement to service connection for residuals of a left 
foot injury, including numbness of the left foot. 

5.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
April 1982, with subsequent unverified military service.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
service connection for the above-listed disorders.

In May 1998, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions; therefore, this case is ready for 
appellate review.

As noted in the Board's Remand, the veteran withdrew his 
appeal to the Board as to the issues of increased disability 
ratings for residuals of hyperpigmented lesions of the right 
nasal tip and chronic tendonitis of the left knee, as well as 
his claim of entitlement to service connection for a 
bilateral eye condition.  Furthermore, in a VA Form 9 
submitted in September 1998, the veteran indicated that he 
only wanted to appeal the specific issues listed above.  
Therefore, he has also withdrawn his appeal to the Board as 
to the issues of entitlement to service connection for 
hypertension, chronic sinus disorder, a disability manifested 
by chest pain, and a disability manifested by dizziness.  


FINDINGS OF FACT

1.  There is no medical evidence showing diagnoses of 
conjunctivitis, tinnitus, or left foot/heel or neck 
conditions.

2.  The veteran's claims for service connection are not 
plausible.


CONCLUSION OF LAW

The veteran has not presented well-grounded claims for 
service connection for conjunctivitis, a disability 
manifested by chronic pain in the left heel, tinnitus, 
residuals of a left foot injury, and residuals of a neck 
injury, and there is no statutory duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In September 1996, the veteran filed claims for service 
connection for conjunctivitis, chronic pain in the left heel 
when walking, tinnitus from a head injury and acoustical 
trauma, residuals of a left foot injury with numbness, and 
residuals of a neck injury.  

The RO had already obtained the veteran's service medical 
records.  In January 1976, he complained that his eyes hurt 
when he was taking a test.  Examination of his eyes showed no 
abnormalities.  In January 1977, he complained of pain with 
flexion of the left foot.  The pain was located at the base 
of the toes, especially the great toe.  The diagnosis was 
possible tendonitis.  In August 1978, he complained of 
soreness of the left foot of one day's duration.  He 
indicated that he had injured the foot while playing 
racquetball.  Examination showed no swelling or 
discoloration.  He had tenderness to touch on the outer arch.  
The diagnosis was possible sprain.  It was noted that x-rays 
showed no fracture.  A report of medical examination dated in 
July 1979 showed no relevant abnormalities.

In September 1980, he complained of a foreign body in the 
left eye.  Superficial abrasions were diagnosed.  In June 
1981, the veteran complained of vomiting, productive cough, 
sinus headache, and burning eyes.  The diagnosis was 
gastroenteritis.  A report of medical examination dated in 
March 1982 showed no relevant abnormalities.  In November 
1982, the veteran complained of eye irritation, saying he 
thought he had a piece of broken glass in his right eye; the 
examination was normal.  In April 1984, the veteran 
complained of left-sided neck pain.  He indicated that he had 
been involved in a minor car accident four days earlier in 
which he had hit the windshield with his forehead.  He stated 
that his neck did not hurt at that time, but the pain began a 
couple days later.  Upon examination, he complained of pain 
with rotation of the head to the left and with touching his 
head to his chest.  The diagnosis was possible mild neck 
strain.  He was told to undergo osteopathic manipulations.  

In October 1986, the veteran complained of redness and 
irritation of the right eye after having been hit with a 
cartridge two days before.  The examination showed no 
abnormalities, and the examiner indicated that the veteran 
had good ocular health.  He was advised to use Visine if his 
eyes felt irritated.  In January 1988, the veteran complained 
of significant left-sided neck stiffness and shoulder 
stiffness after physical activity.  He had tenderness of the 
neck with spasms in the left trapezius area.  The diagnosis 
was left trapezius strain.  A report of medical examination 
dated in January 1988 showed no relevant abnormalities.  It 
was noted that the veteran was being treated for trapezius 
strain.

In September 1988, the veteran complained of pain in the heel 
area with walking of one week's duration.  Examination of his 
left heel showed that the surface of the skin was 
hyperkoratic [sic].  He had tenderness to palpation.  The 
diagnosis was verruca plantaris.  He was told to cushion the 
area and keep it clean.  On a report of medical history 
completed by the veteran in November 1989, he denied having 
or ever having eye or ear trouble, foot trouble, painful 
joints, or head injury.  The veteran also denied experiencing 
any of these symptoms on a report of medical history 
completed in June 1993.  The report of medical examination 
dated in June 1993 showed no relevant abnormalities. 

The veteran underwent numerous audiometric examinations 
during service, all of which showed him to have normal 
hearing.  He did not report experiencing ringing in the ears 
on any of these examinations.

On a report of medical history completed by the veteran in 
April 1995 in conjunction with his retirement physical 
examination, he denied having or ever having eye trouble, 
foot trouble, painful joints, or head injury.  The report of 
his retirement examination dated in April 1995 showed no 
relevant abnormalities. 

In connection with other claims, the veteran had undergone VA 
physical examinations in May 1996.  He raised no complaints 
regarding conjunctivitis, tinnitus, his left foot or heel, or 
his neck.  On the visual examination, he stated that he had 
had redness of his eyes that looked like a broken blood 
vessel in each eye and lasted for a week.  He stated that 
this had happened 3-4 times in the right eye and 4-5 times in 
the left eye.  The examination showed no subconjunctival 
hemorrhage, and the eye examination was normal.

The RO obtained the veteran's VA medical records covering the 
period May to October 1996.  In October 1996, on what was 
denominated his first clinic visit, he complained of numbness 
and pain in the left foot, ringing in both ears, and red 
eyes.  He stated that these problems had been present since 
service and that he had been evaluated for these problems.  
No diagnoses were rendered for these complaints.  

A March 1997 rating decision, inter alia, denied service 
connection for conjunctivitis, chronic pain in the left heel, 
tinnitus, residuals of left foot injury with numbness, and 
residuals of neck injury.  In an April 1997 statement, the 
veteran argued that he should be provided VA examinations to 
evaluate his complaints.  

In May 1998, the Board remanded this claim since the veteran 
had referenced the existence of additional VA treatment 
records.  The RO asked the veteran if he had received 
treatment from any private physicians, and he responded that 
he had not.  The RO obtained his VA medical records covering 
the period October 1996 to July 1998.  In February 1998, the 
veteran complained that he had experienced numbness in his 
left heel on and off for the last seven years.  His left foot 
was not examined, and no diagnosis was rendered.  These 
records showed no complaints of or treatment for 
conjunctivitis, tinnitus, or a neck condition.

In an additional VA Form 9 submitted to the RO in October 
1998, the veteran again argued that he should be provided VA 
examinations to evaluate these conditions.  He maintained 
that the inservice treatment in October 1986 for redness of 
the eyes, as discussed above, was symptomatic of 
conjunctivitis.  He stated that he currently had 
conjunctivitis, chronic pain in his left heel, tinnitus due 
to an inservice head injury, numbness and pain in his left 
foot, and neck pain, stiffness, and limitation of motion. 


II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The medical evidence does not show that the veteran currently 
has diagnoses of conjunctivitis, a chronic left foot or heel 
disorder, tinnitus, or a chronic neck condition.  Therefore, 
the first element of a well-grounded claim for these 
conditions has not been satisfied.  His service medical 
records showed no treatment for conjunctivitis or complaints 
of tinnitus.  Although the veteran contends that he had 
conjunctivitis in October 1986, the service medical records 
show that his complaints were related to having been hit in 
one eye with a cartridge, and his ocular health was good on 
examination and no abnormalities were noted.  The inservice 
diagnoses of left foot/heel and neck disorders were of an 
acute and transitory nature (i.e., possible tendonitis, 
possible sprain, possible mild neck strain, and left 
trapezius strain).  Moreover, the last complaint regarding 
any of these conditions was made in 1988, and the veteran 
specifically denied having any eye, foot, or joint trouble 
during his remaining seven years of military service.

The veteran is not entitled to compensation simply because he 
was treated for these conditions during service or because he 
may have incurred injuries to his left foot, head, and/or 
neck.  His current complaints (i.e., pain, numbness, 
stiffness) are symptoms only and do not constitute a 
diagnosed medical disorder.  No diagnosis of conjunctivitis, 
a chronic left foot or heel disorder, tinnitus, or a chronic 
neck condition have ever been rendered, and, without proof of 
a present disability, there can be no valid claim for these 
conditions.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board is cognizant of the fact that the veteran maintains 
that he has conjunctivitis, a left foot and heel disorder, 
tinnitus, and a neck condition.  Even though his statements 
are generally accepted as true for purposes of determining 
whether his claim is well grounded, the limitation imposed is 
that his statements must be on a matter as to which he is 
competent, and he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, since the medical evidence does not show current 
diagnoses of conjunctivitis, a chronic left foot or heel 
disorder, tinnitus, or a chronic neck condition, the 
veteran's claims for service connection are not well 
grounded.

However, as the veteran has registered one complaint since 
service of ringing in his ears, the Board will assume for 
purposes of determining whether the claim is plausible that 
the veteran now has tinnitus, although no medical personnel 
have diagnosed it to exist.  Even assuming that the veteran's 
complaints amount to current evidence of tinnitus, there is 
no evidence whatsoever of tinnitus at any time during 
service, to include following the veteran's reported motor 
vehicle accident, and no medical provider has associated the 
veteran's ringing in the ears with his reportedly minor 
automobile accident.

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him VA examinations, as he has requested.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.326(a) 
(1998) (VA examination will be authorized where there is a 
well-grounded claim for compensation); see Epps v. Gober, 126 
F.3d 1464; see also Slater v. Brown, 9 Vet. App. 240, 243-244 
(1996); Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996).  The Board finds VA has no 
outstanding duty to inform the veteran of the necessity to 
submit certain evidence to complete his application for VA 
benefits, see 38 U.S.C.A. § 5103(a) (West 1991), because 
nothing in the record suggests the existence of evidence that 
might well ground any of these claims.  The veteran has not 
indicated that diagnoses of conjunctivitis, a chronic left 
foot or heel disorder, tinnitus, or a chronic neck condition 
have been rendered.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate these 
claims unless they are well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Having found the veteran's claims for conjunctivitis, a 
disability manifested by chronic pain in the left heel, 
tinnitus, residuals of a left foot injury, and residuals of a 
neck injury not well grounded, the claims of entitlement to 
service connection are denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 
- 8 -


- 8 -


